OFFICE OF THE ATTORNEY             GENERAL   OF TEXAS
                            AUSTIN




Honorable a. Siiintion~
county Auds.tor




           You*   request   tar   0
aaremly   oonaidersd by this
your raqwet @a iollcxzar
           *A 00unty orri
   ' ealary syateiu,iale
            on his




                                      oounty ofiicers have been oompan-
                                      ee January 1, 1936, when the of-

                        oi AZtiols 39128, Vernonva Annotated
                       , reada as followd,r
               11 oounties or thie State ooatain-
    ing e population of leas than one hundred and
    ainaty thousa'iid
                    (190,000) inhabitanta acaosd-
    ing to the lcet 2reoediq Pedorel Ceneue where- -.
    in the oounty or praolnat officers are oompsn-
    sated on a salary basis under the provialons or
    thlr hot, there shall be oretiteda Pnd to be
 Honorable C. SInmona, page 2



      knOm”t~ the *orriorr8* snhrg Ipund0r
      Oouuty, Texas.* jiuahfund shall be kept aep-
     aratm and apart froa ~11 other oounty tinda~,
     and shall be held and diebureed for the pur-
     ~088 or piying the e~Iarie8 0r 0rri09r8 an4
     the salaries or deputleta,araletanta and olerks
     or orrtoers who ass drawing a salary tram said
     rti under the ~rovi~~lonaor thl8 kot. and to
     pay the authorl%ed ex~enee~ 0r~udp 0irl0ed
     SuOh fund shall be deposited j.nthe Oounty &.-
     pository and &all be yroteoted to the aaam ez-
     tent aa other Oountp fu~&r.~ (Undersooring ourr)
           It will be noted that the authorized ex n e
otfioe in salary oouutlee are ts be paid from th&%fr~
salary rund.
           Section 5 or Art1010 3912e, Vernonts Annotated
Texas Civil Statutes, reada as tollowar




     mission was due to negleot on the part or the or-
     ri0er oharged with the reeponsiblllty 0r colleotiag
     mane, the amount of such fee or oozmniaoionshall be
     deduoted fromtha salary 0r suoh 0rri00r. Berore
     any suoh deduotlon, ie made, the Co@.ieaioners*
     Court shall furnish euoh ofrloer with an itemized
     atatenent ot the unoolleoted tees with which hla
     acoouut la to,be oharged, and shall notify such
     orrloer af the time and place for a hearing on
     mime, to determine whether suoh Oifioer was guilty
     or negligence, which time for hearing shall be at
     least ten days eubeequent to the date 02 notloe.
     Unless en orrlcer is ohargad by law with the m-
     eponslbllltp or oolleotlng fees, the Conmiesfoners
     Court,shall not in any event make any deduotions
     from the authorized salary of auoh officer."
      (Underaooring ours)
EIonorableC. Simmons, page 3



           Seotion (b) of Article 3899, Vernon's Annotated
Texas Civil Statutes, reade a8 rollons;
          "(b) Each offfoer named in thir tit, where
    he reoeivee a salary a8 oompecsatlonfor hia eer-
    vlae8. shall be empowered and permf.ttedto pur-
    ohaee and bare oharged to hi8 oounty all reasonable
    expenses neoesaary la the proper and Legal aonduet
    or hi8 0rri08, premiuma on orrlcials~ bonds, pre-
    mium on fire, burglary, thert, robbery lneuranee
    proteoting pub110 rum38 and in01udi1~ the co& Or




                                     r Treasurer, only RB
                                        .... ....sa..+

              Ye resldenoe may, upon the wrltten and-sworn
    application of the Shariif stating the naeaaeity there-
    for purchase equipment tar a bureau of crlmlnal ldentl-
    rloation, such ae oamera8, ilnger print ,OaxUe, inks,
    ohemioalr, miorosoopea, radio end laboratory equipment,
    filing oarda, filing oablnete, taer'gae and other equlp-
    ment in keeping with the eyeten In u8e bF the.Department
    or Publio safety of this State, or the Unit.6 State8 Pe-
    partment or Justlae and/or Bureau Qf Criminal Identifloe-
    Mon.
          *&oh purohaeer shall bs made by eaoh officer,
    when allowed. only by raclulsitl
                                   gni&;;n..r    w;v;u;~
    by the County Auditor, lf any. t          Y
    missioners' Court. Xaoh officer ehall, at the olose
    of eaoh month of filetenure of office. make an itemized
    and sworn report of all approved exxxnses Inourred by
    him and oherged to hi6 oounty, accomDanying such renort
    with involoee oovarlog ouch purchases and raquisitiona
    Issued by him in support of shah report. If euoh SX-
Honorable C. Si-mmon~,page 4



    pox&es be inourred in conneotlon wlth any par-
    thxl.larWAae, swh report #ha13 name euoh case.
    Such report,  lnroioea and requiettlona ‘shallbe
    oubjeot to the audit oi the Oounty Auditor,  ff
    nny, otherwioo by the Oozamkeaionerr*Court, and
    ifsIt eppearslthat my item ww not lnourrlrdby
    suoh offleer, or,that suoh itea  wae not a neaea-
    sary or legal 6xpe~e of ewh'oiiiaa, or purahaa- "
    ed upon proper requialtlon, euoh itam shall be
    by aaid County Auditor or oourt rejeoted, in
    whiob aaae the payment of euah item may be ad-
    judioated in any court ot oompetent jurisdiotion.
    All such approved &alms and aooounts shall be paid
    rroa the orri0Ora* Salory Pund unlOsaOthWWise
    provided herein.
         +fhe Commisaionsrs' Court or ths amnty af the
    Sheriff’s residence may, upon the written and .morn
    applioation of suah offioer, atatlng the neeesalty
    theraZor, allow one or more automobiloa to be used by
    the 3herirf in the dieoharge of official bueinees,
    whlah, if purohased by the county shall be bought
    in the manner preaorlbed by law for the purchase ot
    supplies and paid ior out of the General l%nd of the
    oounty an& they shall be reported and paid in the acme
    rtannera6 herein provided for other expeneee.
         Where the automobile or automobllee are owned
    by the Sheriff or hie Deputies, they shall be allowed
    four (40) oonte ror eaoh rail0traveled in the disoharge
    of oftfolal busineaa, which num shall aover all expenses
    or the ma1ntenanoe, depreciation and operation of euoh
    automobile. 8uoh mileage shall be reported   and pafd
    ia the @ame manner preeorfbed for other allowable ex-
    pensea under the proviafone of this eection. No
    automobile ehall be allowed for any Deputy Sheriff ex-
    oept thoas regularly employod in outside work.   It shall
    be the duty of the County Auditor, ii’any, otherwise the
    Oom&seionere* Court, to cheek the speedometer reading
    or eaoh or s&id automobilee, Owned by the OOUntY once
    each month and to keep a pub110 reoord thereofi n0
    automobile owned by the oounty shall be used for any
    private purpos6. As amended Aote 1933, 43rd Leg- P*
    734, ah. 220, seotion 41 Aots 1935, 44th Leg., P= 718,
    oh. 311, a8otlOn 1; zts 1935, 44th Leg., 2nd C. S., p*
    1762, ch. 465, seotion 11; -iots1937, 45th Leg., PO
    1340, oh. 498, section 1.” (‘Jnderscorfw3 ours)
Honorable a. Simmons, page 5



           Articlee 3896, 3897 and 3898, Vernon’s Annotated
Civil Statute*, reab a8 roliour~t

           "Art. 3896. To   keep   aooountm

           “Each dlstriot, county and preoinot orrioer
     shall keep a correet  atsteaept of all fees earned
    by him and all suma coming into hia hand6 as de-
    posits for eoete,  together with all trust funds
    plaoed in the reglatry or the court, tees or office
    and coiumiaaionrin a book or in book6 to be provided
    him for that purpoae in rhioh the ofricer, at the
    time when such degoalta are made or euoh fees and
    oodsoione    are earned and when any or all of such
    f’undsshall taome into hiiahands, shall enter the
    same1 and It shall he the duty of the oounty audi-
    tor in oounties having a oounty euditor to annually
    examine the booka and accounts of ewh otfioers    and
    to report his flndinga to the next suooeeding grand
    jury or distriat court. In oountleo having no oounty
    auditor, ft shall be the duty of the Commissioners’
    Court to make the examination or said books and ae-
    couuts or have the earnsmade and to make report to
    the grand jury as herelaabove provided.*
           ‘Art. 3897. Sworn otatement
            *Each dilrtrict,oounty and preolnct officer,
    at the close of each fiecal year (December 3lat) aball
    make to the dietrict oourt of the county in whioh he
    resides   a sworn etiateweat in trlplioate ton forma de-
    eigned and approved by the State rudltor) a copy of
    which statement shell be rorwarded to the Stnte Xudi-
    tor by the olerk of the dietriot oourt of eaid county
    within thirty (30) day8 alter the same har been filed
    in his orrloe, and one copy to be riled with the county
    auditor, it any; otberwiae said oopy shall be filed with
    the OoauaiaeionersVCourt. Said report shall show the
    amount of all rees, commlaelone and oompeneatione what-
    ever earned by eaid orficer during the fleoal year; and
    eeoondly, ehall show the amOuntof fees, Oor;lmisSiona
    and oompeneatlone collected by him during the fiscal
iionorableC. SimmoM,   page 6



    peari thirdly, raid report shall contain an itemized
    state::aantor all fees, oommiaoions and oonpsnsations
    earned durl~ the fiscal year whloh were not oolleoted,
    Logethex with the name or the party owing said tees,
    tolm~ltr~i~n~ana ocmpefk3ationr. 6aid report &all be
    riled not’ later than February let rolloting the cloeo
    0r the ri5083~ year and for eaoh dey arter said date
    that eela report resmins not riled, said orrioer shall
    be liabla to e pebalty of T@enty Blvs ($25.00) Dollars,
    whioh may be recovered by the oountp ln a cult brought
    for such purpc8ts,  and in addition said officer shall
    be subjeot to roaoval rr0m ottice.*

             “Art. 3898. Fiscal year
            *The rlacnl pear, within the meanlrigor this S;ot,
    shall begin on January let or oaah year; end eaoh dia-
    tritt,  county and preolnot offioer shall rile his re-
    port and make the rinal settlecent required    in this
    BO t not lat,er than ‘February 1st of eaah yeer; p-oviiitd.
    however. that uffioers    raceivina an annual salary as
    gowansatlon for their 6ervicss &all, by the al&se of
    teoh month, pay Into the Cffloers’ Salary Fund or funds.
    all fees. oommissions snd compensation collected by him
    during said month. ‘&‘henevrr   mch of~loer strvs8 ior a
    fraot?::nalpart of the tlscd     yenr, he shall nevertheless
    rile his report and mikefinal settlembnt for suoh part
    of the year aa he serves and shall be entitled to such
    pfoportSo%ate part of his compensation as the time for
    his service bears to the entire year.*( :Jn;ln?erscxlng
    ours t


           It will be noted that Article ?898, (luprct, requires
that officers operating under the Officera* Salary Law must pay
into the officers1 saIery fund all fees, oonmissions and oompensa-
tlon oolleoted by tham duriw said month.
           The recent case of Ploreon et al, v. Galveston County,
131 S.,?I. (26) 27,deals with se&ion {a) of Article 3899, Vernon’s
Annotated Civil Satutus, end holds that a justioe of the peace
honorable C. Slmmne,   pegs 7



(operating un9er    the fes system) was not entitled to re-
oover oertain items o? expense oleimsd for poetags, traveling
expenses end meaaenger servl,oe,during oertein years in of-
fice; where the justice 414 not render monthly statements
of euoh expenses es require4 by statute, but merely tile4
annual reports   estimating  the axpeneea In lump sum amounts.
While this oese lnrolved section (a) of Artlols 3899, Vernon’s
Annotate4 Civil Statutes, relative to fee offfoers, we wish
to point out the following highly signlrloant language use4
by the Court in said opinion:

           “The manlrsat purpose oi this statute was
     to provide a means of aeoertaining the oorreotnees
     of expense items eeoh month as they are incurred.
     The aotual expense paid or inourred oonatitute the
     neesure of the ofriolel’s right to recoupment. The
     monthly itemization ia for the protection of the
     oounty by afiordlng a %ae~nsoS ascertaining the f-at
     end amount of much olaimed item of expense end whe- /
     ther it was properly  ohargeable (18 suoh. 1t is
     manireat lrom the annual report8 end confirmed by
     the evidenos that these expenses wer4 nerelg estima- J
     $04 and a lump sum given each year. The statute
    ~%oufd be of no value if its salutary provisions
     could De evaded in this manner. .:I8hold the item
     properly disallowed by the ooinaJ8aionerst oourt,
     an4 ,thetrial court18 Judgment correct in denying
     x’eao~erythessfor.”

           It is manliest that in selary counties the rule and
reason Sor filing monthly expense acoounts is perhaps even more
strict than In fee oounties. It is oontemplated by the statu-1”
tea that the neoeesitp for such eXp8nditUPMshall be in so
rar es possible pre-determined by the oom.laslonerel oourt for
the ensuing month before,the expenditures are made; suoh ex-
penditures and purchases, shell be n?adeby esch ofricer, where
allowed, .only by requisition in the manner PPOvided by the
.




    Honorable 0. Simmonr, page 8

             ..   ,.

    county auditor,   if any, otherwise by tte oon;misrionerrrt
    court.   The  offloer la require4 at the olole of eaoh month
    of his tonurw of officre,to m&a an ltetiac4 nnd (RIOJXI  re-
    port of all 0sproreQ exmnse8 inourrsd by him an4 ohargeb to
    his oounty, acoompany~ng suoh rspost   with intaioea aovsring
    suah puxohaaee and rrquiultions is8ue4 in rupport ot 8uoh
    report. All approve4 olalmm an4 aooounts are paid Srod tb
    orrloscs* aalery tund. All feem, oompttnsation   an4 oommis-
    eiona must be depoaitea by the offioer in the Olrloers’ Sal-
    ary Bun4 at the olore of each month. Tha orriasr has no
    authority to expend fees, oompensationa am4 oommiauloar
    oolleoted by him for expense8 of oifioe, aa suoh aollsotlona
    must be plaoed IA the Oltioera' Bolarg iTun4. Any and all ex-
    penses of olfict~in Salary,oountiea must be made in oompli-
    anoe with Artdole 3899 (bj, 6uprs.

               It is tha opinionscf this department that your
    question should be answered in the aegetioe, and it is so
    anewsreb.
                                          Youre   very   truly




                                                  Wm. J. Fanning
                                                       Aeslrtent